Norton J.
The usual form of Mexican grants in California is for a certain tract of land called by a particular name, having boundaries which are designated and also shown on a map, and stating that the land granted contains a specified quantity, a little more or less; that juridical measurement must be made, and that the surplus will remain to the nation.
The Supreme Court of the United States have decided that such grants convey only the quantity named, and not the whole of the tract described, in case such tract exceeds in extent the quantity named.
Under these circumstances, a question arises whether, before a juridical survey, such a grant conveys a title to the whole of the land within the designated boundaries upon which an action of ejectment can be maintained, or whether it merely conveys a right to have a particular portion laid off within those boundaries, and which right until such survey is but an equity, and not a legal title sufficient to sustain an action of ejectment for any particular portion.
That such a grant conveys a title upon which an action of ejectment may be maintained, for at least the quantity specified, has been several times decided by this Court, and I think must be considered as settled, so far as the question'depends upon the judgments of the State Courts.
This point being established controls the case. If, before a juridical survey, the grantee can recover any particular portion, he can recover the whole.
•The point urged by the defendants, that the plaintiff, or those under whom he claims, have limited their right of recovery to a particular portion by a temporary selection, cannot be sustained on the facts in this case, for the reasons given in the opinion of the Court, if such a consequence could ever result from the acts of the grantee before a final survey.
The judgment should therefore be affirmed.